DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed March 17, 2021 claim 1 has been amended. Claims 1 and 2 are currently pending.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. None of the Foreign Priority documents submitted by applicant can be used to overcome the prior art rejections of the claims because they are not in English. For the purposes of this examination the effective filing date will be considered the national stage filing date of April, 23, 2014.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara (Japanese Patent Application JP2013076198A, English machine translation referenced hereafter).
	In the case of claim 1, Yoshihara teaches a process for forming a composite (Abstract). The method comprised preparing a dispersion of carbon nanotubes without adding an adhesive or a dispersant such as a surfactant wherein mechanical energy in the form of ultrasonic waves to create an isolation dispersion of nanotubes which are in a reversible reaction condition in which the nanotubes constantly in a dispersion state and an aggregation state (Paragraphs 0040-0042). The method further comprises immersing a plurality of carbon fibers/carbon fiber bundle in the dispersion and allowing the nanotubes to adhere to the surface of the fibers forming a network structure on each surface of the fibers followed by drawing and drying the fibers adhered with the nanotubes from the dispersion to obtain the composite material (Paragraph 0046).
	Yoshihara further teaches that the composite 1 comprised carbon fibers 3 which were independent from each other and which did not share a network structure 7 of carbon nanotubes 5 with other fibers 3 wherein the thickness of the network structure 7 had a thickness of 100 nm or less (Paragraphs 0030-0031 and Figures 1a and 1b).
	As for claim 2, Yoshihara teaches that the mechanical energy was ultrasonic waves of 28 and 40 kHz (Paragraph 0042).

Response to Arguments
Applicant’s arguments, filed March 17, 2021, with respect to the rejection(s) of claim(s) 1 and 2 by Rahy have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in 

Conclusion
	Claims 1 and 2 have been rejected. No claims have been allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712